USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2201                        RICHARD BINGAMAN,                      Plaintiff, Appellant,                                v.               MAINE DEPARTMENT OF HUMAN SERVICES,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF MAINE           [Hon. Morton A. Brody, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                                                     Richard Bingaman on brief pro se.     Andrew Ketterer, Attorney General, Andrew S. Hagler, AssistantAttorney General, and Paul Stern, Deputy Attorney General, on brieffor appellee.September 10, 1999                                              Per Curiam. Plaintiff-appellant Richard Bingaman  appeals pro se from an order denying preliminary injunctive  relief.  While this appeal was pending, the underlying case was  dismissed.  Bingaman has not appealed from the dismissal.   Under the circumstances, the instant appeal is moot, and we  dismiss the appeal for lack of jurisdiction.  See Caribbean  Tubular Corp. v. Fernandez Torrecillas (In re Caribbean Tubular  Corp.), 813 F.2d 533, 534 (1st Cir. 1987) (per curiam).            Dismissed.